 1
 2
 3
 4
 5
                         UNITED STATES DISTRICT COURT
 6
                       SOUTHERN DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMERICA,                  Case No. 21-CR-1102-DMS
 8
                                                          ORDERAND
 9                                              JUDGMENT.GRANTING UNITED
           V.                                   STATES' MOTION TO DISMISS
10
11   EDGAR MANUEL PELESTOR,
12
                 Defendant
13
14
15        GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the information

16 shall be dismissed against Edgar Manuel Pelestor without prejudice.
17       IT IS FURTHER ORDERED bond is exonerated. Defense Counsel shall prepare
18 an order to disburse funds or release collateral.

19        IT IS SO ORDERED.
20
21        DATED: July 8, 2021

22
23
24                                            HON. DANA M. SABRA W
25                                            UNITED STATES
                                              DISTRICT COURT JUDGE
26
27
28
